DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 20, 2022 has been entered.
Response to Amendment
The Amendment filed March 21, 2022 has been entered. Claims 1 and 5 are pending in the application with claims 2 – 4 and 6 – 20 being cancelled. The amendment to the claims have overcome the claim objections set forth in the last Final Action mailed December 21, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He D. (CN 203548390 – herein after He) and evidenced by Koch et al. (US 2018/0045186 – herein after Koch) and Luo et al. (CN 202031822 – herein after Luo).
In reference to claim 1, He discloses a concrete pump assembly (see page 1 of translation: disclosure under “technical field”), comprising (see figs. 4 and 5): 
two feed cylinders (not shown but implicitly present) for conveying concrete (as per disclosure under “technical field” on page 1 of translation, the invention in He is related to concrete pumping equipment; the concrete pumping equipment has the pumping cylinders with pistons coupled to the rod of the drive cylinders in order to pump concrete; this is further evidenced by Koch in fig. 3);
two hydraulic drive cylinders (1, 2) arranged for moving the two feed cylinders [i.e. hydraulic drive cylinders operating the piston/pumping element in the two feed cylinders], each said hydraulic drive cylinder (1, 2) having first and second opposite ends (i.e. each cylinder having left end and right end in axial direction);
first connecting means (see fig. A below: labelled “1st” = part “a” + 4) coupling the adjacent first ends and second connecting means (see fig. A below: labeled “2nd” = part “b” + 3) coupling the adjacent second ends of the two hydraulic drive cylinders to one another in a torsion resistant manner [in view of figs. 4 and 5: this manner of coupling the two hydraulic drive cylinders to asserted first and second connecting means for instance is considered to be a torsion resistant manner since it would not allow the two hydraulic drive cylinders to be twisted]; and
a pair of valve blocks (4, 3), each said valve block comprising logic valves (see fig. 7: valve 43 in 4 and valve 33 in 3 are logic valves; “33” and “43” are referred as “connecting” valves in He, however these are logic valves as evidenced by Luo in fig. 1: the schematic of valves seen in He resembles that of logic valves shown in Luo) arranged for actuating said two hydraulic drive cylinders (1, 2) and configured in an integrated manner with the respective first or second connecting means (as seen in fig. A below), to be formed as a pre-assembled drive unit 
[see page 5 of translation, disclosure in paragraph starting with phrase “wherein”: the state of asserted first connecting means with respective valve block before being coupled to the left end of the hydraulic drive cylinders and the state of asserted second connecting means with respective valve block before being coupled to the right end of the hydraulic drive cylinders is regarded to be a pre-assembled drive unit; or 
the state of assembly between the two hydraulic drive cylinders 1, 2 and asserted first and second connecting means with respective valve blocks shown in fig. 5 is regarded to be a pre-assembled drive unit].

    PNG
    media_image1.png
    424
    891
    media_image1.png
    Greyscale

Fig. A: Edited fig. 4 of He to show claim interpretation.
In reference to claim 5, He discloses the concrete pump, wherein no tubing is provided between the first and second opposite ends of the two hydraulic drive cylinders (22, 23) [in view of figs. 4 and 5: no tubing or fluid line is present in a shaded region (see fig. B below) that lies between first and second opposite ends, i.e. left and right opposite ends of the cylinders 1, 2].

    PNG
    media_image2.png
    498
    846
    media_image2.png
    Greyscale

Fig. B: Edited fig. 5 of He to show claim interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 2018/0045186 – herein after Koch) in view of Luo et al. (CN 202031822 – herein after Luo).
In reference to claim 1, Koch teaches a concrete pump assembly (1), comprising (see ¶2): 
two feed cylinders (2, 3) for conveying concrete;
two hydraulic drive cylinders (22, 23) arranged for moving the two feed cylinders [i.e. hydraulic drive cylinders operating the piston/pumping element in the two feed cylinders], each said hydraulic drive cylinder (22, 23) having first and second opposite ends (i.e. each cylinder having left end and right end in axial direction);
first connecting means (14) coupling the adjacent first ends and second connecting means (10) coupling the adjacent second ends of the two hydraulic drive cylinders to one another in a torsion resistant manner [in fig. 3: the adjacent right ends of the two hydraulic drive cylinders 22, 23 are coupled to one another using block 14 as first connecting means and the adjacent left ends of the two hydraulic drive cylinders 22, 23 are coupled to one another using water tank 10 as second connecting means; this manner of coupling the two hydraulic drive cylinders to block 14 and water tank 10 for instance is considered to be a torsion resistant manner since it would not allow the two hydraulic drive cylinders to be twisted]; and
a pair of valve blocks (valve block = valve element; see fig. 8, valves 41-46: first valve block = one of the valves communicating with piston side hydraulic chamber and second valve block = one of the valves communicating with rod side hydraulic chamber), each said valve block arranged for actuating said two hydraulic drive cylinders (22, 23; as seen in fig. 8) and configured in an integrated manner with the respective first or second connecting means (14), to be formed as a pre-assembled drive unit [first connecting means has asserted pair of valve blocks in an integrated manner: in fig. 8 in view of disclosure in ¶48; part of 14 has valves 41-46; the state of the first connecting means 14 in fig. 5 with valves 41-46 within the block 14 is regarded to be a pre-assembled drive unit or alternatively, the state of assembly between two hydraulic drive cylinders 22, 23 and block 14 shown in fig. 6 is regarded to be a pre-assembled drive unit].
Koch does not teach each said valve block comprising logic valves arranged for actuating said two hydraulic drive cylinders.
However, Luo teaches a similar concrete pump assembly (see figs. 1, 2 and 5 and ¶17), comprising: a pair of valve blocks (see fig. 2, valves 2-1 to 2-6: first valve block = one of the valves communicating with piston side hydraulic chamber  of drive cylinders 3-1, 3-2 and second valve block = one of the valves communicating with rod side hydraulic chamber of drive cylinders 3-1, 3-2), each said valve block comprising logic valves (see ¶17 of translation) arranged for actuating said two hydraulic drive cylinders (3-1, 3-2; as seen in fig. 1) and configured in an integrated manner with the respective first or second connecting means (structure seen in fig. 2), to be formed as a pre-assembled drive unit [the state of the first connecting means in fig. 2 with valves 2-1 to 2-6 is regarded to be a pre-assembled drive unit].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic valves in the pump assembly of Koch for logic valves as taught by Luo in order to obtain the predictable result of selectively delivering the fluid to the hydraulic drive cylinders. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In reference to claim 5, Koch teaches the concrete pump, wherein no tubing is provided between the first and second opposite ends of the two hydraulic drive cylinders (22, 23) [in view of fig. 3 or fig. 4: no tubing or fluid line is present in a shaded region (see fig. C below) that lies between first and second opposite ends, i.e. left and right opposite ends of the cylinders 22, 23].

    PNG
    media_image3.png
    551
    704
    media_image3.png
    Greyscale

Fig. C: Edited fig. 3 of Koch to show claim interpretation.

Response to Arguments
The arguments, filed March 21, 2022, with respect to the newly added limitations, have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, new ground(s) of rejection is made in this Office action in view of newly found references of He and Luo. Furthermore, the limitation “a pair of valve blocks” has a new interpretation in Koch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746